Citation Nr: 0831502	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-04 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for residuals of shrapnel wounds to the left leg.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to August 
1982, and from August 2004 to October 2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, that granted service connection for residuals 
of a shrapnel wound of the left leg and assigned a 10 percent 
initial disability rating, effective from October 23, 2005 
(first day after end of period of active duty service).  The 
veteran appealed the initial rating assigned. 

During the appeal, the RO also assigned a separate 10 percent 
rating, effective October 23, 2005 (first day after end of 
period of active duty service), for a lateral incision scar.  
The veteran did not appeal the initial rating assigned for 
the scar.

In December 2007, the veteran testified at a personal hearing 
over which the undersigned Acting Veterans Law Judge presided 
at the RO, a transcript of which has been associated with the 
claims folder.

In April 2008, the Board remanded this matter for additional 
development.  The requested development has been accomplished 
insofar as possible.  


FINDING OF FACT

For the entire period of the initial rating claim, the 
veteran's left lower extremity shell fragment wound involved 
Muscle Groups (MGs) XI and XII, causes some pain, aching, and 
fatigability in the left calf, along with some decreased 
sensation over the peroneal nerve; and results in moderate 
disability, which is contemplated as moderately severe due to 
the involvement of two MGs in the same anatomical region.  




CONCLUSION OF LAW

The criteria for an initial 20 percent disability evaluation 
for veteran's residuals of shell fragment wounds to the left 
leg have been met for the entire period of initial rating 
claim on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.14, 4.40, 4.45, 4.55, 4.56, 4.72, 4.73, 
Diagnostic Codes 5311, 5312, 4.124(a)(a), Diagnostic Codes 
8521-8523 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The April 2006 and May 2008 VCAA letters informed the veteran 
of the information and evidence necessary to substantiate the 
claim, what types of evidence VA would undertake to obtain, 
and what evidence the appellant was responsible for 
obtaining.  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 
5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

As to the issue of an initial evaluation in excess of 10 
percent for residuals of shrapnel wounds to the left leg, 
once service connection is established further VCAA notice as 
to downstream issues, such as the initial evaluation of the 
disability, is not ordinarily required.  Dingess v. 
Nicholson, 19 Vet. App. 473, 490-493 (2006).  Moreover, once 
service connection is granted the claim is substantiated, and 
further VCAA notice as to the rating or effective date 
elements is not required.  Dingess at 490-1. 

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency was remedied by the RO's readjudication of the 
claim after sending the proper notice.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical and VA treatment records have been obtained.  The 
veteran was also afforded several VA examinations.  There is 
no indication of additional relevant evidence that has not 
been obtained.  As such, no further action is necessary to 
assist the claimant with the claim.

Residuals of Shrapnel Wounds of the Left Leg

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2007).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126-28 (1999), the 
Court discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance. Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled. 
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion. Weakness is to be considered 
in evaluating the degree of disability, but a little-used 
part of the musculoskeletal system may be expected to show 
evidence of disuse, through atrophy, the condition of the 
skin, absence of normal callosity, or the like.  38 C.F.R. 
§ 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse. Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

Factors to be considered in the evaluation of muscle 
disabilities.

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  (b) 
A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  (d) 
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles--(i) Type of injury. Simple 
wound of muscle without debridement or infection.  (ii) 
History and complaint. Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings. Minimal scar. No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles--(i) Type of injury. 
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in- service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings. Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings. 
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint. Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings. Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle. (G) Induration 
or atrophy of an entire muscle following simple piercing by a 
projectile. 38 C.F.R. § 4.56.

The rating criteria under 38 C.F.R. § 4.55 is as follows:

(a)	A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b)	For rating purposes, the skeletal muscles of the body 
are divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).

(c)	There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions:

(1)	In the case of an ankylosed knee, if muscle group XIII 
is disabled, it will be rated, but at the next lower level 
than that which would otherwise be assigned.

(2)	In the case of an ankylosed shoulder, if muscle groups I 
and II are severely disabled, the evaluation of the shoulder 
joint under diagnostic code 5200 will be elevated to the 
level for unfavorable ankylosis, if not already assigned, but 
the muscle groups themselves will not be rated.

(d)	The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.

(e)	For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.

(f)	For muscle group injuries in different anatomical 
regions which do not act upon ankylosed joints, each muscle 
group injury shall be separately rated and the ratings 
combined under the provisions of Sec. 4.25.

For muscle damage of the posterior and lateral crural 
muscles, or calf muscles (Group XI, Diagnostic Code 5311), 
the Rating Schedule provides a 10 percent rating for a 
moderate residual disability; a 20 percent rating for a 
moderately severe residual disability; and a 30 percent 
rating for a severe residual disability.  38 C.F.R. § 4.73, 
Diagnostic Code 5311.

Muscle Group XII is comprised of the anterior muscles of the 
leg.  The function of this group is dorsiflexion, extension 
of the toes and stabilizing arch.  A 10 percent disability 
rating is warranted for moderate impairment.  A 20 percent 
disability rating is warranted for moderately severe 
impairment.  A 30 percent disability rating is warranted for 
severe impairment.  38 C.F.R. § 4.73, Diagnostic Code 5312.

A review of the record reveals that in August 2005 the 
veteran was injured when an IED device exploded, causing 
shrapnel wounds to her left leg.  The veteran was noted to 
have wounds to the left lateral leg and to the left head of 
the fibula, with embedded shrapnel in the upper wound and 
with exit wound to the posterior calf.  The veteran was noted 
to be neurovascularly intact distally and to have good 
pulses.  

At the time of a May 2006 VA examination, the veteran was 
noted to have sustained injury to her lower left leg due to 
an IED explosion which blew the door off her truck and a 
secondary explosion which blew shrapnel into her left leg.  
The veteran was treated and the wound subsequently healed but 
she still had pain and tenderness at the wound site.  She was 
noted to have been discharged from the military and was 
working at a processing plant as a line supervisor.  The 
veteran did not admit to any weakness in the left lower leg.  
However, she did have continued pain and discomfort and some 
radicular pain that radiated down the posterior portion of 
her central calf.  

Physical examination in May 2006 revealed that the veteran's 
extremities were symmetrically developed and that her gait 
was completely normal.  She did not use any assistive devices 
for walking.  There was good range of motion in all the lower 
extremities.  There was no limitation of motion for the hip, 
knee, ankle, foot, or toes.  

On examination of the left lower leg in May 2006, over the 
lateral aspect, approximately 4 cm below the tibial plateau, 
there was a linear scar over the lateral head of the 
gastrocnemius that measured 5 cm. in diagonal length.  She 
identified this as the entry point of the projectile.  Over 
the medial head of the left gastrocnemius muscle there was a 
4 cm. scar that the veteran identified as the exit point.  
There was no foot drop.  The examiner indicated that he could 
not identify any peroneal nerve injury, but there was some 
numbness to pinprick and vibration below these two incisions.  
The scars were well healed.  They were broad and somewhat 
depressed and the veteran identified the lateral incision as 
being painful to the touch.  

It was the examiner's impression that the veteran had a 
shrapnel injury to the left lower leg as described above 
which amazingly had not resulted in any muscular weakness, 
only pain, with the pain increasing with repetitive motion 
and with extended periods of time on her feet.  Repetitive 
motion in dorsiflexion of the left foot and ankle resulted in 
no weakness or limitation of the motion.  Her only admission 
of pain was on weightbearing, and aching that occurred with 
changes in the weather, below the injury site in distribution 
of the peroneal nerve.  

At the time of her December 2007 hearing, the veteran 
testified as to having pain in her leg when performing her 
civilian job and when participating in Reserve activities.  
The veteran reported that she was employed by Tysons and that 
she stood all day.  She also noted that she had another year 
and one-half to go before having twenty years of Reserve 
duty.  The veteran indicated that she walked frequently to 
stay in shape.  She testified that the pain went all the way 
to her ankle and that at the back of her ankle there was a 
sharp pain every once in a awhile.  She stated that this 
happened quite frequently, especially when she was at work.  
It was her belief that the pain would be with her for the 
rest of her life.  The veteran indicated that she did not 
have much muscle weakness.  She also stated that she had been 
told that she had some nerve damage.  The veteran reported 
having a throbbing and burning sensation after getting off 
work.  She also noted waking up with muscle spasms on 
occasion.  The numbness and tingling came with pain.  It 
would also come and go, but did not often occur.  The veteran 
indicated that all the shrapnel was removed.  

In conjunction with the April 2008 Board remand, the veteran 
was afforded a VA neurological examination in June 2008.  At 
the time of the examination, the veteran reported having 
tenderness and soreness around the scar down to the ankle.  
She also noted having trouble standing for more than two or 
three hours without her leg hurting her.  She had no other 
difficulties.  Her main symptom was difficulty with prolonged 
standing.  

Physical examination in April 2008 revealed that the veteran 
had good strength in all four extremities, including her left 
lower extremity.  She could stand on her toes and heels 
without difficulty.  There was no atrophy in the muscles 
wasted below.  There was also no footdrop.  The veteran had 
equal 2+ ankle and knee jerks.  Plantar response was flexor 
bilaterally to pinprick.  The veteran had a 7 cm. scar near 
the head of the fibula area on the lateral aspect of the leg, 
which was well-healed.  There was a 4 cm. scar on the back 
part of her leg, which was the exit wound.  There was very 
mild tenderness to palpation for both scars.  Both scars were 
very well-healed.  Below the entrance scar and down to the 
ankle area there was an area about 4-5 cm. wide all the way 
down to the ankle which had hypoalgesia and decreased 
pinprick sensation.  Vibratory sense was intact at the knee 
and ankles, bilaterally, and pinprick was intact in the feet, 
bilaterally.  Touch was intact in all four extremities.  
There was no atrophy of the muscles in the left lower 
extremity.  X-rays revealed no bone changes in the fibula.  

It was the examiner's impression that the veteran had muscle 
nerve damage secondary to shrapnel wound left leg with 
entrance near the head of the fibula and exit in the back of 
the leg.  The neural deficit was hypoalgesic to pinprick, and 
symptomatically the veteran had pain with prolonged standing.  
There were no motor deficits in her leg and there was no 
evidence of foot drop or lateral peroneal injury.  

Based upon the above evidence, the Board finds that the 
veteran sustained a through and through shrapnel wound injury 
affecting some of the muscles identified in both MG XI and MG 
XII.  As noted above, a through and through wound warrants at 
least a finding of a moderate disability.  In this case, the 
cardinal symptoms for a moderate disability have been shown.  
The veteran has been found to have entrance and exit wound 
scars.  A loss of power or lowered threshold of fatigue after 
repetitive motion when compared to the sound side has also 
been shown.  

A moderately severe disability of the muscle groups affected 
by the shrapnel injury has not been shown as service 
department records or other evidence have not demonstrated 
hospitalization for a prolonged period for treatment of 
wound.  There have also been no indications on palpation of 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles, when compared with the sound side.  
Tests of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment have also not 
been demonstrated.  Normal ranges of motion for the hip, 
knee, ankle, foot, and toes have been reported.  The veteran 
has also been noted to be able to heel and toe walk without 
problems.  Muscle strength for the left lower extremity has 
been reported as good and there is no evidence of atrophy.  

However, as the shrapnel wound residuals have been shown to 
involve two muscle groups in the same anatomical region, 
namely MGs XI and XII, which do not act on the same joint, 
the evaluation for the most severely injured muscle group 
will be increased by one level and used as the combined 
evaluation for the affected muscle groups.  In this case, 
both MGs XI and XII are shown to be of moderate disability.  
Applying the combined rating principles of 38 C.F.R. 
§ 4.55(e), the evaluation for the most severely injured 
muscle group, either MG XI or MG XII (neither is shown to be 
worse, so either may be considered the most severely injured 
muscle group), which is moderate, is increased by one level 
to moderately severe.  The combined rating for both MGs XI 
and XII, rating the two muscle groups as moderately severe 
muscle disability, warrants the next higher 20 percent 
disability evaluation for the entire period of claim.  The 
Board finds that, after combining the ratings for MGs XI and 
XII, the higher 20 percent disability rating would be 
warranted for the entire period of claim under either 
Diagnostic Code 5311 or 5312 (but not both), as the combined 
20 percent combined disability evaluation would be assigned 
for a moderately severe disability under either Diagnostic 
Code.  See 38 C.F.R. § 4.55(e).  

Consideration of a Separate Rating for a Nerve Injury

A further initial rating question is whether the veteran is 
entitled to a separate rating for the left leg nerve 
disability and for the left leg muscle disability.  A muscle 
injury rating will not be combined with a peripheral nerve 
paralysis rating of the same body part, unless the injuries 
affect entirely different functions.  38 C.F.R. 
§ 4.55(a).  The Court held in Esteban v. Brown, 6 Vet. App. 
259, 261 (1994), that a veteran's conditions can be rated 
separately unless they constitute the "same disability" or 
the "same manifestation" under 38 C.F.R. § 4.14.  Thus, even 
if the veteran does have nerve impairment in the left leg due 
to the service-connected injury, the muscle injury and nerve 
injury must affect different functions in order to be rated 
separately.  The pertinent question in this case is whether 
the veteran's neurological complaints relate to entirely 
different functions than those affected by the muscle injury.

For diseases of the peripheral nerves, disability ratings are 
based on whether there is complete or incomplete paralysis of 
the particular nerve.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases 
of the Peripheral Nerves.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.

Paralysis of the external popliteal (common peroneal) nerve 
is rated under Diagnostic Code 8521.  When there is complete 
paralysis, with foot drop and slight droop of the first 
phalanges of all toes, an inability to dorsiflex the foot, 
extension (dorsal flexion) of proximal phalanges of toes 
lost; abduction of foot lost, adduction weakened; with 
anesthesia covering the entire dorsum of the foot and toes, 
then a 40 percent rating is assigned.  When there is severe 
incomplete paralysis, then a 30 percent rating is assigned.  
When there is moderate incomplete paralysis, then a 20 
percent rating is assigned.  When there is mild incomplete 
paralysis, then a 10 percent rating is assigned. 38 C.F.R. § 
4.124(a), Diagnostic Code 8521 (2007).

Paralysis of the musculotaneous nerve (superficial peroneal) 
nerve is rated under Diagnostic Code 8522, and paralysis of 
the anterior tibial nerve (deep peroneal) nerve is rated 
under Diagnostic Code 8523.  When there is complete paralysis 
of either of these nerves, a 30 percent rating is assigned.  
When there is severe incomplete paralysis, then a 20 percent 
rating is assigned.  When there is moderate incomplete 
paralysis, then a 10 percent rating is assigned.  When there 
is mild incomplete paralysis, then a 0 percent rating is 
assigned.  Paralysis of the superficial peroneal nerve is 
measured by whether eversion of the foot is weakened, and 
paralysis of the deep peroneal nerve is measured by whether 
dorsal flexion of the foot is lost.  38 C.F.R. § 4.124(a), 
Diagnostic Codes 8522-8523 (2007).

As discussed above, injuries to Muscle Group XII affect 
dorsiflexion, extension of the toes, and stabilization of the 
arch, and injuries to Muscle Group XI affect propulsion, 
plantar flexion of the foot, stabilization of the arch, 
flexion of the toes, and flexion of the knee.  Impairment of 
the peroneal nerves (including the common peroneal, the 
superficial peroneal, and the deep peroneal) affects dropping 
of the foot, drooping of the first phalanges of all toes, 
dorsiflexing the foot, extending the foot, abducting and 
adducting the foot, and everting the foot.  Since impairment 
of the peroneal nerves appears to affect the same function as 
impairment of Muscle Group XII and Muscle Group XI (these 
muscles affect dorsiflexion, extension of the toes, 
stabilization of the arch, propulsion, plantar flexion, and 
flexion of the toes), pursuant to 38 C.F.R. § 4.55(a), the 
veteran is not entitled to a separate rating for a nerve 
injury for any period of the claim.

Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2007).  In this regard, the Board 
finds that there has been no showing by the veteran that her 
service-connected residuals of shrapnel wounds to the left 
leg have required frequent hospitalization.  Moreover, there 
have been no objective medical findings that the veteran's 
service-connected residuals of shrapnel wounds to the left 
leg markedly interfere with employment.  She continues to 
remain employed on a full-time basis, and has not indicated 
significant time lost from work or interference with job 
performance due to this disability.  The schedular rating 
considerations specifically contemplate the veteran's 
functional impairment due to pain and tenderness, aching and 
discomfort, fatigability in the left calf, and decreased 
sensation associated with her muscle injury disabilities of 
the left leg.  In the absence of such factors, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The criteria for a 20 percent disability evaluation for 
residuals of shrapnel wounds to the left leg, for the entire 
period of claim, is granted.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


